Case 5:20-cv-00627-TJH-GJS Document 33 Filed 04/02/20 Page 1of1 Page ID #:554

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL

Case No. ED CV 20-0627-TJH(GJS) Date APRIL 2, 2020

 

 

Title | JOSE ROBLES RODRIGUEZ, ET AL., v. CHAD T. WOLF, ET AL..,

 

Present: The Honorable TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE

 

 

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

Proceedings: IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES

Counsel are hereby notified that pursuant to the Judge's directive, Petitioner Rodriguez and Petitioner
Dacoff, or their counsel, shall file, as soon as possible, a supplemental declaration setting forth the name
and address of Petitioner's wife.

Petitioner Salgado, or his counsel, shall file, as soon as possible, a supplemental declaration setting forth
the name and address of Petitioner's mother.

Petitioner Vite, or her counsel, shall file, as soon as possible, a supplemental declaration setting forth the
name and address of Petitioner's uncle, Ernesto Vite.

After filing, a copy of the declaration shall be emailed to TIH_chambers@cacd.uscourts.gov.

IT IS SO ORDERED.

cc: all parties

 

CV-90 CIVIL MINUTES - GENERAL Initials of Deputy Clerk ys
